     Case: 1:18-cv-03550 Document #: 91 Filed: 03/26/19 Page 1 of 1 PageID #:526

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Elizabeth Aguilera, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:18−cv−03550
                                                      Honorable Edmond E. Chang
NuWave, LLC
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 26, 2019:


         MINUTE entry before the Honorable Edmond E. Chang: The parties' scheduling
motion [87] is granted in large part, with only the status hearing date altered. Plaintiffs
shall file their opening brief on remaining ESI disputes by 04/24/2019. Defendant's
response due by 05/15/2019. Plaintiffs' reply due by 05/22/2019. With regard to the
potential Third Amended Complaint, Plaintiffs' motion to amend due by 04/02/2019.
Defendant's response to the Second Amended Complaint is stayed. Instead, Defendant
shall respond to the operative complaint (either the Second Amended Complaint or a
newly filed Third Amended Complaint) within 21 days from (a) the filing of a Third
Amended Complaint or (b) a denial of the motion to amend. The status hearing of
04/04/2019 is reset to 06/07/2019 at 9:45 AM.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
